Citation Nr: 1139546	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  04-21 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to August 1978 and from May 1980 to January 1986.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Denver RO that granted service connection for bilateral hearing loss, rated 0 percent, effective December 18, 2002 and an April 2004 rating decision that denied service connection for a low back disability.  In February 2007 and again in August 2010 the case was remanded for additional notice and development.


FINDINGS OF FACT

1. The Veteran's orthopedic pathology-related back complaint in service was acute and resolved; a chronic low back disability was not manifested in service; arthritis of the back was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to an event, injury, or disease in service.

2. It is not shown that at any time during the appeal period the Veteran's right ear hearing acuity was worse than Level II or left ear hearing was worse than  Level I. 


CONCLUSIONS OF LAW

1. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2. A compensable rating for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding service connection for a low back disability, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A February 2004 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  An October 2008 letter informed the Veteran of disability rating and effective date criteria.  An April 2010 supplemental statement of the case (SSOC) readjudicated the matter (curing any notice timing defect).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Regarding the rating for hearing loss, as the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An April 2004 SOC provided notice on the "downstream" issue of entitlement to an increased initial rating; and an April 2010 SSOC readjudicated the matter after the Veteran and his representative had an opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  In full compliance with the Board's August 2010 remand the RO secured records from the Social Security Administration (SSA).  The RO arranged for VA examinations in March 2004 and March 2010.  The examinations are adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for the adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

	Low back disability

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Certain chronic diseases (to include arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree in a specified period of time postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

On August 1974 service entrance examination the Veteran's spine was normal on clinical evaluation.  

An April 1977 STR notes that the Veteran complained of a back ache.  The diagnosis was prostatitis.  

On August 1978 service separation examination the Veteran's spine was normal on clinical evaluation.  

On May 1980 service entrance examination the Veteran's spine was normal on clinical evaluation.  

A July 1980 STR notes that the Veteran complained of low back pain for 7 days prior.  No palpable spasms were noted.  The assessment was low back strain.  Aspirin and heat were prescribed.  

A November 1980 STR notes that the Veteran complained of low back pain for one week prior.  The assessment was prostatitis. 

A June 1981 STR notes that the Veteran complained of low back pain, burning and incomplete urination, and incomplete and painful ejaculation.  The assessment was "rule out prostatitis."

On December 1986 service separation examination the Veteran's spine was normal on clinical evaluation.  

A May 1989 VA outpatient treatment record notes that the Veteran complained of non-radiating back pain for three days prior.  There was no history of trauma, but the Veteran reported heavy lifting at work.  The assessment was low back pain.  The Veteran reported no prior back problems.  There was no costovertebral tenderness, but there was slight spasm of the paravertebral muscles of the left side of the back.  The assessment was mild lumbar strain.  

An August 1994 VA outpatient treatment record notes that the Veteran complained of back pain for four days prior with no previous history of severe pain (only mild), with no trauma or heavy lifting prior to the event.  The diagnosis was muscle spasms of the lower back.  

An October 2000 VA outpatient treatment record notes that the Veteran presented for follow-up of low back pain.  The Veteran reported low back pain on and off for many years, worse after prolonged lifting or sleeping on it wrong.  The assessment was chronic lumbar strain, not acutely symptomatic.  

On February 2001 VA examination the Veteran reported onset of low back pain 20 years prior.  It was noted that he did not have a fracture at the time and he did not recall any specific injury or fall.  A November 2000 X-ray found a compression fracture of the anterior fourth lumbar vertebral body with non-acute osteophytes involving the superior L4 vertebral body and inferior L3 vertebral body.  Osteopenia was marked and diffuse.  The diagnosis was DJD of the lumbosacral spine with osteophytes at L3 and L4 with tenderness and muscle spasm.  

A May 2003 VA outpatient treatment record notes that the Veteran had a history of 
a compression fracture of the thoracic spine (noted as at L4 "not T4") causing him a great deal of discomfort.  

A February 2004 VA outpatient treatment record notes that the Veteran had a history of an L4 compression fracture with resultant chronic low back pain.

On March 2004 VA examination the Veteran reported falling on a ship and injuring his back.  The examiner noted that medical records reflected an L4 compression fracture and L3-4 osteophytes consistent with degenerative disk and joint disease (DDD, DJD).  The diagnosis was L3-L4 DJD and DDD with L4 compression fracture.  The examiner opined that upon review of the Veteran's STRs it was not likely that the lumbar strain in service caused his current low back condition.  He noted that the 1980 lumbar strain in service produced no palpable spasms with the only treatment being aspirin and heat (with no follow-up required) and that there were no subsequent complaints or treatment for the incident.  He also noted that had there been a significant back injury sufficient to produce a L4 compression fracture the objective findings in 1980 would have been positive and the Veteran would have required scheduled follow-up and more specialized treatment measures such as muscle relaxants and therapy.  

Subsequent VA outpatient treatment records and SSA records show that the Veteran receives continued treatment for his low back disability.  In August 2008 he was struck by a car and sustained serious injuries.  The related records do not suggest that the Veteran's low back disability may be related to his service.  

The evidence of record shows that the Veteran has a low back disability.  Diagnostic studies have found an L4 compression fracture and degenerative disc changes at L3-4.  The Veteran's STRs reflect that during service he was seen for a single episode of low back strain (He was also seen on a number of occasions with complaints of back pain attributed to genitourinary system etiology.).  However, the low back injury in service apparently resolved, as no residual disability was noted on May 1980 service entrance examination or on December 1986 service separation examination.  Furthermore, there is no evidence that arthritis was manifested in the first postservice year.  

The Veteran argues, in essence, that he initially injured his back in service and that the disability has become progressively worse since.  The Board acknowledges that the Veteran is competent to testify as to lay observable symptoms he experiences, including back pain.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the objective evidence of record tends to contradict his allegation.

In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence, and statements made during treatment.  See Caluza v. Brown, 7 Vet. App. 498 (1995). 

On review of the evidence, the Board finds that the Veteran's statements with respect to the onset and continuity of his low back symptomatology are simply not credible.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) ("Credibility can be genuinely evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, official plausibility of the testimony, and the consistency of the witness' testimony").  In assessing the credibility of the Veteran's statements, his service separation examinations in 1980 and 1986 are highly probative evidence.  Not only was the Veteran's spine noted to be normal on clinical evaluation, but there were no back related complaints nor did the Veteran provide history of such in the past.  This evidence contradicts his allegation that he has had a low back disability continuously throughout.  

A May 1989 VA outpatient treatment record notes that the Veteran reported no prior back problems.  This is significant evidence as statements and reported history given in connection with the provision of medical treatment are highly probative and exceptionally trustworthy.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  At no time in the course of VA treatment did he report that he injured his back during service, incurred a low back disability therein, or had experienced back problems since.  The first allegation by the Veteran that he has experienced a low back disability since service was after he filed a claim for VA compensation.  The Board finds the Veteran's statements for treatment purposes to be more probative than later assertions made for VA compensation purposes.  Ultimately, the body of the evidence establishes that the Veteran's statements as to continuity of symptomatology are self-serving, compensation driven, and lack credibility.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

Consequently, service connection for a low back disability on the basis that such became manifest in service and persisted or on a presumptive basis (for arthritis of the low back as a chronic disease under 38 U.S.C.A. § 1112) is not warranted.  Accordingly, what is needed to establish service connection for the Veteran's low back disability is competent evidence that relates such disability to his service/the injury therein.  

The only competent evidence in the matter of a nexus between the Veteran's current back disability and his low back injury/complaint in service is the opinion of the March 2004 VA examiner to the effect that the Veteran's lumbar strain in service is not likely to have caused his current low back disability.  He explained that no follow-up treatment was reported (contradicting accounts of continuous complaints since), and that had there been a back injury sufficient to produce a L4 compression fracture the objective findings at the time would have been positive, and the Veteran would have required scheduled follow-up and specialized treatment.  It is also noteworthy that some of the Veteran's post-service low back complaints have been attributed to intercurrent causes (such as heavy lifting at work) and that when he was seen for such complaints he reported no prior back problems.  The examiner is a medical professional, and competent to offer an opinion in the matter; hence, the opinion is probative evidence.  As it includes detailed rationale which cites to factual data, and because there is no competent (medical opinion) evidence to the contrary, it is persuasive.  

The Board notes the Veteran's assertions of a nexus between his current low back disability and remote events in service; however, in the absence of continuity of symptomatology, whether a current bilateral low back disability is related to remote complaints/strain in service is a complex medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Hence, the Veteran's assertions of a nexus between his low back disability and his service are not competent evidence.

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Therefore, the benefit of the doubt rule does not apply; the claim must be denied. 


      Hearing Loss rating 

In general, disability evaluations are determined by the application of a Schedule of Ratings, which is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities which are rated according to the specific criteria therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The appropriate rating for hearing impairment is determined under the criteria found in 38 C.F.R. §§ 4.85, 4.86. 

To evaluate the degree of disability from service-connected defective hearing Table VI is used to determine a Roman numeral designation (I through XI), based on test results consisting of puretone thresholds and Maryland CNC test speech discrimination scores.  The numeric designations are then applied to Table VII to determine the appropriate rating for hearing impairment.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86) the rating may be based solely on puretone threshold testing (Table VIA).  38 C.F.R. § 4.85.  Disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

On February 2003 VA examination puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
35
40
50
LEFT
20
15
20
30
40
The average puretone thresholds were 39 decibels, right ear and 26 decibels, left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 92 percent in the left ear.  The examiner noted that the Veteran's situations of greatest listening difficulty were with noise (such as the T.V.), groups, restaurants, and riding in the car.  

On March 2010 VA examination puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
30
50
65
LEFT
10
10
5
20
20

The average puretone thresholds were 41 (41.25) decibels, right ear and 13 (13.75) decibels, left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.  The diagnosis was mild to profound sensorineural hearing loss with the exception of 1000 Hz in the right ear and normal hearing from 250-4000 Hz in the left ear.  The examiner commented on the functional impairment (occupational and social) of the hearing loss noting that the Veteran often had to ask others to repeat what was said in order to aid in understanding.  

When the findings on March 2003 VA examination are compared to 38 C.F.R. § 4.85 Table VI, they show Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  Under 38 C.F.R. § 4.85 Table VII, where there is level II hearing in the poorer ear and level I hearing in the other ear, a 0 percent rating under Code 6100 is warranted.  When the findings on March 2010 VA examination (which no longer show the Veteran to have a left ear hearing loss disability by VA standards) are compared to 38 C.F.R. § 4.85 Table VI, they show Level I hearing acuity in each ear.  Under 38 C.F.R. § 4.85 Table VII, such hearing acuity also warrants a 0 percent rating under Code 6100.  No certified audiometry shows an exceptional pattern of hearing that would warrant rating the disability under the alternate criteria in Table VIA.  38 C.F.R. § 4.85.  

The March 2010 examiner commented on the functional impairment due to the Veteran's hearing loss (noting difficulty understanding speech) and audiometric results were provided.  Therefore the VA examination was not inadequate.  See Barr, 21 Vet. App. at 303.  

In light of the foregoing, the Board concludes that a schedular compensable rating for bilateral hearing loss is not warranted at any time during the appeal period. 

The Board also finds that the Veteran's hearing loss disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  If the symptoms and associated impairment are fully encompassed by the schedular criteria, then such criteria are not inadequate (and further analysis is not necessary). See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, there is no indication that the schedular criteria do not adequately reflect the disability picture presented.  There is no objective evidence or allegation in the record of symptoms of and/or impairment due to the bilateral hearing loss disability that are not encompassed by the rating assigned.  The complaint of difficulty hearing in background noise is contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  Therefore, those criteria are not inadequate.  Accordingly, referral for extraschedular consideration is not warranted.  While the analysis does not need to proceed any further, it is also noteworthy that the hearing loss has not required hospitalization, caused marked interference with employment, or involved any such factors.   

Finally, an unappealed April 2005 rating decision denied the Veteran a total disability rating based on individual unemployability (TDIU).  The March 2010 VA examiner opined that the Veteran's hearing loss has no significant effect on occupation.  Therefore, the matter of entitlement to a TDIU rating is not re-raised by the record since.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).   


ORDER

Service connection for a low back disability is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


